Citation Nr: 1628048	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  12-30 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an effective date earlier than September 24, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD) with major depressive disorder.


REPRESENTATION

Veteran represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to September 1967.

This appeal is before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In his October 2012 substantive appeal, the Veteran requested a videoconference hearing before the Board, which was subsequently scheduled for February 2016.  In a February 2016 brief, the Veteran's representative withdrew the request for a hearing.

The Board notes that the Veteran's representative has indicated that the Veteran also seeks an earlier effective date for his award of a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).  While the Board recognizes that it has jurisdiction over this claim, see Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), as acknowledged by the representative this claim simply recognizes that the Veteran's current TDIU is associated with the service connection award at issue and should be effective the same date.  As the Board below denies an earlier effective date for service connection, there is no need to so alter the TDIU date.


FINDINGS OF FACT

1.  The Veteran's original December 2007 claim was denied in a September 2008 rating decision.  The Veteran did not timely perfect an appeal and did not submit any evidence within the appeal period not considered by the statement of the case.

2.  The Veteran filed his second claim for service connection on September 24, 2009.  An August 2011 rating decision granted service connection effective that date.

3.  Prior to adjudication of his original December 2007 claim, the Veteran did not provide sufficient information for VA to identify and obtain any relevant service department records.


CONCLUSION OF LAW

The criteria for an effective date prior to September 24, 2009, for an award of service connection for PTSD with major depressive disorder have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  There are certain instances where the VCAA does not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).  This is the situation in the instant appeal, where the facts are not in dispute and resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).

Merits

The Veteran seeks an effective date earlier than September 24, 2009, for an award of service connection for PTSD with major depressive disorder.

Generally, the effective date of an award of a service connection claim, including a claim reopened after a final disallowance, is the date of receipt of a claim or the date entitlement arose, whichever is later.  38 U.S.C.A § 5110(a); 38 C.F.R. § 3.400.  

A claim is a formal or informal communication in writing requesting determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

A reopened claim is any application for a benefit received after final disallowance of an earlier claim.  38 C.F.R. § 3.160(e).  The effective date of an award of disability compensation based on new and material evidence received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2).  The effective date of an award of disability compensation based on a reopened claim under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 3.160(e) shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r). 

In this case, the Veteran's original claim for service connection was filed in December 2007.  This claim was denied in a rating decision dated September 8, 2008.  The Veteran disagreed with this decision in a September 2008 notice of disagreement, and the RO issued a statement of the case dated July 17, 2009.  Upon receiving the statement of the case, the Veteran neither filed a substantive appeal nor submitted any evidence within 60 days of the statement of the case or within one year of the rating decision.  The denial therefore became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.1103.

On September 24, 2009, more than one year after notice of the September 2008 rating decision and more than 60 days after notice of the July 2009 statement of the case, the VA received a claim to reopen the Veteran's service connection claim.  This claim was denied in a March 2010 rating decision which the Veteran appealed in an August 2010 notice of disagreement.  The RO subsequently granted service connection in an August 2011 rating decision, effective as of the date of the claim to reopen, September 24, 2009. 

In his September 2011 notice of disagreement and in subsequent filings and statements, the Veteran's representative has maintained that an earlier effective date is warranted under the provisions of 38 C.F.R. § 3.156(c).  Under this regulation, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the original final denial.  The effective date of any grant is thus the effective date of the date entitlement arose or the date of the original claim, whichever is earlier.  38 C.F.R. § 3.156(c)(3).  Such reconsideration, however, is not available for records that VA could not have obtained when it decided the claim because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 1.56(c)(2).

The Board finds that the Veteran did not provide sufficient information for VA to identify and obtain any relevant service department records prior to the final adjudication of his original December 2007 claim.  Indeed, with the exception of a single October 2008 letter from a private treating psychiatrist, the Veteran provided no information to VA whatsoever.  The claim did not describe any incident in service related to PTSD.  Via a January 2008 letter and a second request in April 2008, VA explicitly requested that the Veteran provide information about his claimed stressors.  No response was received.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA had no basis to presume that the Veteran's claimed PTSD was related to combat, and there was no statement from the Veteran indicating when and where during his service his claimed stressor may have occurred.  VA cannot search for records if it does not know what to look for.  Furthermore, even if service department records had been obtained, the Board notes that such records do not establish stressors; they corroborate lay evidence of stressors.  See, e.g., 38 C.F.R. § 3.304(f)(2).  When service connection was granted, the Veteran's stressor was established under 38 C.F.R. § 3.304(f)(3), which allows a stressor related to fear of hostile military or terrorist activity to be established by lay evidence, in this case statements that the Veteran' fear was related to the combat he witnessed in Vietnam, as corroborated by records.  Such lay evidence was insufficient to establish a stressor until July 13, 2010, but even if the Veteran could have taken advantage of the new regulations there was at the time no lay evidence submitted for service records to corroborate.  See 75 Fed. Reg. 39,843 (July 13, 2010).  For these reasons, the Board finds that the Veteran did not provide sufficient information for VA to identify and obtain any relevant service department records prior to the final adjudication of his original December 2007 claim.  

As such, the August 2011 grant of service connection was in response to the Veteran's September 24, 2009 claim to reopen a claim denied by a prior final rating decision.  An effective date earlier than September 24, 2009 is therefore denied.


ORDER

An effective date earlier than September 24, 2009, for the grant of service connection for PTSD with major depressive disorder is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


